 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is made and entered into as of April
1, 2010 (the “Effective Date”), by and between Ric Miller Consulting, Inc., a
Florida Corporation (“Consultant”), and Western Capital Resources, Inc., a
Minnesota company (“Company”).

 
INTRODUCTION


A.          Consultant specializes in providing managerial and strategic
planning services, in addition to providing certain other services.


B.          The Company desires to engage Consultant to provide certain services
as described herein, and Consultant desires to accept such engagement.  The
parties are entering into this Agreement to govern the terms and conditions of
such engagement.

 
AGREEMENT


Now, Therefore, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:


1.           ENGAGEMENT.  The Company engages Consultant, and Consultant accepts
such engagement, to provide the Services (as defined below) in exchange for the
Compensation (as defined below) during the term hereof, pursuant and subject to
the terms and conditions contained in this Agreement.


2.           SERVICES.  Consultant will use its commercially reasonable best
efforts to render the Services detailed in the in this contract.
 
3.           COMPENSATION AND TRAVEL EXPENSES.


(a)           The Company will pay Consultant compensation in the amount agreed
to by the Board of Directors, $100,000 per anum.  The Compensation set forth
herein (as of the Effective Date) applies only to the Company and its existing
subsidiaries, locations and business segments as of the Effective Date.  Company
will pay 1/12th of the compensation monthly as of the beginning of each month
during the terms of this contract.


(b)           The Company will (i) reimburse Consultant for travel costs and
expenses reasonably incurred in connection with the provision of Services.



4.           ACCESS TO INFORMATION AND COOPERATION.  The Company will promptly
provide Consultant with all information requested by Consultant and which is
reasonably necessary for Consultant to effectively and efficiently perform the
Services, as determined by Consultant in its discretion.  The Company will not
prohibit or impede any activities of Consultant undertaken in connection with
this Agreement.


CONFIDENTIAL
Page 1

 
 

--------------------------------------------------------------------------------

 

5.           INDEPENDENT CONTRACTOR STATUS.  Consultant is an independent
contractor.  Nothing in this Agreement will in any way be construed to cause
Consultant to be considered or deemed an agent, employee or representative of
the Company.  Consultant will have the right to control and direct the means,
manner and methods by which the Services will be performed.  Except as requested
by the Company and required for conducting the Services, Consultant will have
the right in its discretion to perform the Services at any place or location,
and at such times, as Consultant may determine; provided, however, that if
either party determines that any part of the Services must be performed at a
work location specified by the Company or at Company property, then the Company
shall ensure that such work location or property contains an environment for
Consultant and its representatives that is safe and free from discrimination,
offensive behavior, and harassment (sexual or otherwise).  If Consultant
determines that a work location or property of the Company is not safe or free
from adverse working conditions as required in the prior sentence, then the
Company will at its sole expense provide Consultant with an alternate work
environment, reasonably agreeable to Consultant, meeting such
requirements.  Consultant will have the right to perform any services (including
those identical or substantially similar to the Services hereunder) for any
other persons, entities and associations during the term of this
Agreement.  This Agreement does not create a joint venture, partnership or any
employment relationship between the parties.  Consultant will not have the
authority to enter into contracts on the Company’s behalf or otherwise legally
bind the Company.  Consultant acknowledges that it will be obligated to report
as income any compensation it receives from the Company in connection with this
Agreement.  The Company will not be obligated to pay or maintain workers’
compensation, unemployment compensation, social security or any other insurance
or payroll tax for Consultant.


6.           CONFIDENTIAL INFORMATION.


(a)           All Confidential Information, as defined below, that either party
discloses or furnishes (a “Disclosing Party”), either directly or indirectly
though its Representatives, as defined below, to the other party (a
“Recipient”), including without limitation any such information furnished prior
to the Effective Date, will be used by Recipient solely for purposes of
performing Recipient’s obligations under this Agreement and for no other
purpose.  Furthermore, Recipient will take all reasonable steps to ensure that
Confidential Information of the Disclosing Party is not disclosed to third
parties; provided, however, that such information may be disclosed to those
directors, governors, officers, managers, employees, subcontractors, legal
counsel and accountants of Recipient (collectively, “Representatives”) who have
a reasonable need to know such information in connection with the performance of
Recipient’s obligations under this Agreement.  Recipient will inform each such
Representative of the confidential nature of such information and of the
confidential undertakings of Recipient contained herein, and will be responsible
for ensuring that its Representatives comply with the terms and conditions of
this Agreement.  As used herein, “reasonable steps” means those steps that
Recipient takes to protect its own similarly confidential or proprietary
information (which shall not be less than a reasonable standard of care).


(b)           As used herein but subject to paragraph (c) below, “Confidential
Information” means any of the Disclosing Party’s proprietary or confidential
information, technical data, trade secrets or know-how (including but not
limited to the Disclosing Party’s research, product plans, products, service
plans, services, customer lists and customers, markets, software, developments,
inventions, processes, formulae, technology, designs, drawings, engineering,
marketing, distribution and sales methods and systems, sales and profit figures
or finances) that is disclosed, directly or indirectly, and regardless of
whether or not the material is marked as “confidential,” to Recipient or one of
its Representatives by or on behalf of the Disclosing Party, whether in writing
or orally or by drawings, inspection of documents or other tangible
property.  For clarity, the fees and charges of Consultant under this Agreement
are Confidential Information.


CONFIDENTIAL
Page 2

 
 

--------------------------------------------------------------------------------

 


(c)           For purposes of this Agreement, “Confidential Information” does
not include any one or more items described in paragraph (b) above which:  (i)
is acquired in the public sector; (ii) is known to the public prior to
disclosure; (iii) after disclosure to Recipient or its Representatives, becomes
known to the public through no act or omission of Recipient or any of its
Representatives; (iv) is required to be disclosed pursuant to applicable law,
rule, regulation, court or administrative order or subpoena; provided, however,
that Recipient shall take reasonable steps to obtain confidential treatment for
such items and shall promptly advise the Disclosing Party of its notice of any
such requirement; (v) was previously known by or independently developed by or
for Recipient; or (vi) is or becomes available to Recipient on a
non-confidential basis from another person, entity or association that, to
Recipient’s knowledge, is not legally or contractually prohibited from
disclosing such information to Recipient.


7.           RULE 10b-5; COMPANY BLACKOUT POLICY.  This Section 7 will apply
only if the Company is a public reporting company under the Securities Exchange
Act of 1934.  Consultant understands and acknowledges that United States federal
securities laws prohibit any person or firm who has material non-public
information about the Company from purchasing or selling securities of the
Company in reliance on such information, or from communicating such information
to any other person or firm under circumstances in which it is reasonably
foreseeable that such person or firm is likely to purchase or sell securities of
the Company in reliance on such information.  Accordingly, Consultant agrees,
for so long as it possesses any material non-public information regarding the
Company, not to (a) purchase or sell securities of the Company in the public
markets, or (b) furnish or communicate such material non-public information to
any person or firm under circumstances in which it is reasonably foreseeable
that such person or firm is likely to purchase or sell securities of the Company
n in reliance thereon.  Furthermore, upon the written request of the Company,
Consultant will (i) sign documentation reasonably necessary to evidence
Consultant’s agreement to be bound by any insider-trading policy of the Company
generally applicable to Company executives, directors and consultants, as the
same may be amended from time to time, including all trading prohibitions and
limitations (e.g., blackout periods) that comprise a part of such policy, and
(ii) abide by the guidelines and procedures contained in such policy.


8.           SURRENDER OF INFORMATION.  Upon the written request of the Company
following the expiration or termination of this Agreement, Consultant will
return to the Company or destroy all Confidential Information of the Company in
its possession or control and certify to the Company such return or destruction.


9.           TERM AND TERMINATION.  This Agreement will begin on the Effective
Date and continue until March 31, 2011, however, such agreement will continue to
renew for additional twelve (12) months terms unless notice of termination is
delivered to the other party within thirty (30) days of the existing term
expiration date, unless terminated earlier as follows:


 
(a)
by the mutual agreement of the parties;



 
(b)
by either Consultant or the Company upon at least 30 days prior written
notice;,  in the event of a termination of this agreement under this subsection
the Company shall pay the agreed amount stated under Section 3(a) above for last
month of consulting.  No compensation shall be due and payable for the remainder
of the period for which services are not performed.



CONFIDENTIAL
Page 3

 
 

--------------------------------------------------------------------------------

 
 
 
(c)
by either Consultant or the Company upon at least 15 days prior written notice
to the breaching party if:  (i) the other party fails to substantially perform
any of its material obligations under this Agreement, by a showing of clear and
convincing evidence; (ii) the other party declares itself or is adjudicated
bankrupt or otherwise proceeds under any applicable bankruptcy or insolvency
laws for the reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
relating to such party; (iii) the commencement or appointment of any custodian
or the like for the other party under any bankruptcy, insolvency or other
proceeding remains undismissed for a period of 60 days; (iv) the other party
makes a general assignment for the benefit of its creditors or states in writing
that it is unable to pay its debts generally as they become due;



 
(d)
immediately by the Company in the event that the Company in good faith
determines that Consultant has engaged in any dishonesty, misrepresentation or
unprofessional conduct relating to this Agreement; or



 
(e)
immediately by Consultant in the event that Consultant in good faith determines
that the Company or its Representatives have either engaged in any (i)
dishonesty or misrepresentation relating to the Company, its business, its
financial statements or this Agreement or (ii) unprofessional conduct relating
to this Agreement.



In addition, this Agreement will automatically terminate upon the death of Ric
Miller (the sole member and President of Consultant) or his disability or
illness resulting in the inability of Consultant to render Services in a manner
that would not constitute a material breach of the obligations of Consultant
hereunder.


10.        GENERAL REPRESENTATIONS AND WARRANTIES.  The parties each hereby
represent and warrant to the other that its respective execution, delivery and
performance of this Agreement will not (a) result in a breach of any of the
terms or conditions of, or constitute a default under, any material agreement or
obligation to which it is now a party or by which it or any of its respective
properties or assets may be bound or affected, or (b) violate any order, writ,
injunction or decree of any court, administrative agency or governmental body,
which would (or which violation would) prevent it from consummating the
transactions contemplated herein or performing its obligations
hereunder.  Consultant disclaims any representation or warranty relating to the
outcome or results of the Services to be rendered under this Agreement; and the
Company understands and acknowledges that Consultant is not guaranteeing any
particular outcome or results with respect to such Services.


11.        MUTUAL INDEMNIFICATION; CERTAIN LEGAL EXPENSES.  Company and
Consultant each agree to indemnify and hold harmless the other party and its
respective officers, managers, directors, governors, employees, subcontractors,
agents and representatives from and against any loss, costs, damages, claims,
fines, expenses (including reasonable attorneys’ fees) or other liabilities
incurred in connection with (a) the breach of any representations, warranties or
obligations under this Agreement or (b) the failure to comply with any federal
or state statutes, rules or regulations, or other requirements of any
governmental authority.  Notwithstanding the foregoing, in no event shall either
party have any obligation to indemnify the other party for any consequential
damages, lost profits, or punitive damages; and the aggregate sum of
indemnification obligations of Consultant hereunder will not exceed the
aggregate amount paid to Consultant under this Agreement for the prior 24
months.  In addition, the Company will reimburse Consultant for any legal fees
reasonably incurred by Consultant in connection with legal advice rendered to
Consultant and relating to (i) any legal or administrative subpoena, proceeding
or investigation (including without limitation formal and informal
investigations of the SEC, Department of Treasury/IRS and self-regulatory
organizations) involving the Company or (ii) comments received by the Company in
connection with any Company SEC filing insofar as such comments relate to the
Services hereunder.


CONFIDENTIAL
Page 4

 
 

--------------------------------------------------------------------------------

 
 
12.        EQUITABLE REMEDIES.  Each party agrees that it would be impossible or
inadequate to measure and calculate the damages that would result to the other
party from any breach of the restrictive covenants set forth in Sections 6 and 7
(if applicable) of this Agreement.  Accordingly, the parties agree that if
either party breaches or threatens to breach any of such covenants, the
non-breaching party will have, in addition to any other rights or remedies, the
right to obtain an injunction or other equitable relief (e.g., temporary
restraining orders, and preliminary and permanent injunctions) from a court of
competent jurisdiction without the need to demonstrate irreparable harm and
without posting any bond or other security.


13.        DISPUTE RESOLUTION.


(a)           Except for the right to obtain equitable relief under Section 12
above, any controversy, claim or dispute arising under or relating to this
Agreement, including the existence, validity, interpretation, performance,
termination or breach hereof, will finally be settled by binding arbitration
before a single arbitrator (the “Arbitration Tribunal”), which will be jointly
appointed by the parties.  The Arbitration Tribunal shall self-administer the
arbitration proceedings utilizing the Commercial Rules of the American
Arbitration Association (“AAA”); provided, however, that the AAA shall not be
involved in administration of the arbitration.  The arbitrator must be a retired
judge of a state or federal court of the United States or a licensed lawyer with
at least ten years of corporate or commercial law experience and have at least
an AV rating by Martindale Hubbell.  If the parties cannot agree on an
arbitrator, either party may request a court of competent jurisdiction to
appoint an arbitrator which appointment will be final.


(b)           The arbitration will be held in Omaha, Nebraska.  Each party will
have discovery rights as provided by the Federal Rules of Civil Procedure within
the limits imposed by the Arbitration Tribunal; provided, however, that all such
discovery will be commenced and concluded within 60 days of the selection of the
arbitrator.  It is the intent of the parties that any arbitration will be
concluded as quickly as reasonably practicable.  Once commenced, the hearing on
the disputed matters will be held four days a week until concluded, with each
hearing date to begin at 9:00 a.m. and to conclude at 5:00 p.m.  The Arbitration
Tribunal will use all reasonable efforts to issue the final written report
containing an award or awards, if any, within a period of five business days
after closure of the proceedings.  Failure of the Arbitration Tribunal to meet
the time limits of this Section will not be a basis for challenging the
award.  The Arbitration Tribunal will not have the authority to award punitive
damages to either party.  Each party will bear its own expenses, but the parties
will share equally the expenses of the Arbitration Tribunal.  The Arbitration
Tribunal shall award attorneys’ fees and other related costs payable by the
losing party to the successful party as it deems equitable.  This Agreement will
be enforceable, and any arbitration award will be final and non-appealable, and
judgment thereon may be entered in any court of competent jurisdiction.


14.        ASSIGNMENT AND DELEGATION.  No party may assign its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the other party, which consent may not be unreasonably withheld.  To
the extent that either party properly assigns it rights or delegates its
obligations hereunder, the rights of each party shall inure to the benefit of
each party’s successors and assigns.


15.        SURVIVAL.  Notwithstanding any termination of this Agreement, Section
3(c) and (d), Sections 6, 7 (if applicable), 8, 10 through 13, and Sections 15
and 16 will forever survive such termination.


CONFIDENTIAL
Page 5

 
 

--------------------------------------------------------------------------------

 

16.        GENERAL PROVISIONS.


(a)           This Agreement contains the entire agreement and understanding
between the parties pertaining to the subject matter of this Agreement, and
supersedes all previous representations, understandings or agreements between
the parties.  This Agreement may be modified only in a writing executed by both
parties.  The laws of the State of Nebraska shall govern this Agreement without
regard to such state’s conflicts-of-law principles.  Exclusive venue for the
enforcement of any arbitration awards or decisions made under Section 13, or for
equitable relief proceedings under Section 12, will exclusively be in the
District Court designated for Omaha, Nebraska.  If any provision of this
Agreement is deemed invalid, illegal or otherwise unenforceable under any
applicable law, such provision shall be deemed omitted and the remaining
provisions shall not be affected in any way.  The failure of either party to
exercise in any respect any right under this Agreement shall not be deemed a
waiver of any rights under this Agreement, at law or in equity.  To the
contrary, a waiver of rights under this Agreement may be effected only pursuant
to an express written instrument signed by the waiving party.


(b)           All notices required under this Agreement will be in writing and
will be made either by personal service upon the party receiving the notice, or
sent by prepaid United States mail addressed to the party receiving the notice,
at the addresses set forth below:


If to the Company:
WESTERN CAPITAL RESOURCES, INC.
11550 “I” Street
Omaha, NE  68137
Attn: John Quandahl
Tel.: (402) 551-8888
   
If to Consultant:
Ric Miller Consulting, Inc
P.O. Box 367
Pineland, FL 33945
Tel.: (239) 896-5312



or such other address as either party may designate in writing after the
Effective Date in accordance with this Section.  For purposes of this Agreement,
personal service will include service by a recognized overnight delivery service
requiring a written receipt of delivery from the addressee.  Notices sent as
provided above will be deemed delivered on the date personal service is made or
three days after mailing, as applicable.


(c)           This Agreement may be executed by the parties in counterparts,
each of which when so executed and delivered will be an original, but all of
which together shall constitute one and the same instrument.  Signatures
delivered by facsimile or other means of electronic communication shall be valid
and binding to the same extent as signatures delivered in original.


CONFIDENTIAL
Page 6

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the undersigned have set their hands to this Consulting
Agreement to be effective as of the Effective Date.



CONSULTANT:
 
COMPANY:
     
RIC MILLER CONSULTING, INC.
 
WESTERN CAPITAL RESOURCES, INC.
     
By: 
/s/ Ric Miller
 
By: 
/s/ John Quandahl
 
Ric Miller, President
   
JOHN QUANDAHL, CEO
               
Dated:  ________________________________
Dated: ________________________________
   



CONFIDENTIAL
Page 7

 
 

--------------------------------------------------------------------------------

 